EXHIBIT 10.31

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE is made and entered into as of February 28, 2012,
by and between Wheatley-Fields, LLC, a California Limited Liability Company,
successor in interest to The Board of Trustees of the Leland Stanford Junior
University, hereinafter called Landlord and Jazz Pharmaceuticals, Inc, a
Delaware Corporation hereinafter called Tenant.

RECITALS

WHEREAS Landlord and Tenant entered into a lease dated June 2, 2004 (“Lease”)
for the entire two story building consisting of approximately 43,848 rentable
square feet of space commonly known as 3180 Porter Drive, Palo Alto, Santa Clara
County, California. (“Premises”);

AND WHEREAS Tenant exercised its First Renewal Option for the Renewal Term from
September 1, 2008 through August 31, 2009;

AND WHEREAS Landlord and Tenant entered in to a First Amendment of Lease dated
June 1, 2009 extending the term of the Lease for Three years from September 1,
2009 through August 31, 2012;

AND WHEREAS Landlord and Tenant desire to further amend the terms and conditions
of said Lease;

Now THEREFORE, in consideration of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
intending to be legally bound do hereby agree as follows:

1. EFFECTIVE DATE AND LEASE EXTENSION: The effective date of this Second
Amendment of Lease shall be September 1, 2012 (“Second Effective Date”).
Landlord and Tenant hereby agree to extend the Term of the Lease for a period of
five (5) years (“Second Extended Term”) as of the Second Effective Date such
that Tenant’s lease term will continue through August 31, 2017 (“Extended Lease
Termination Date”).

2. BASIC RENT: Landlord and Tenant hereby agree that Basic Rent shall be reset
as of the Second Effective Date for the Second Extended Term as follows:

$36,000.00 shall be due and payable on or before September 1, 2012

$171,007.20 shall be due and payable on or before October 1, 2012 and on or
before the first day of each succeeding month of the Lease through August 31,
2013.

$177,874.49 shall be due and payable on or before September 1, 2013 and on or
before the first day of each succeeding month of the Lease through August 31,
2014.

$184,961.39 shall be due and payable on or before September 1, 2014 and on or
before the first day of each succeeding month of the Lease through August 31,
2015.



--------------------------------------------------------------------------------

$192,360.84 shall be due and payable on or before September 1, 2015 and on or
before the first day of each succeeding month of the Lease through August 31,
2016.

$200,054.24 shall be due and payable on or before September 1, 2016 and on or
before the first day of each succeeding month of the Lease through August 31,
2017.

3. RENEWAL OPTION: Section 4.2 of the Lease and Section 3 of the First Amendment
of Lease are hereby deleted in their entirety and replaced with the following:

Tenant shall have one (1) option (a “Renewal Option”) in Tenant’s sole
discretion, to extend the Term for a period of two (2) years from September 1,
2017 through August 31, 2019 (the “Renewal Term”). The Renewal Option shall be
automatically void if an Event of Default by Tenant exists and remains uncured
at the time of exercise of the Renewal Option. The Renewal Option must be
exercised, if at all, by written notice from Tenant to Landlord given not less
than nine (9) months prior to the expiration of the Second Extended Term. The
Renewal Option is personal to Tenant and shall be inapplicable and null and void
if Tenant assigns its interest under this Lease, except in the event of an
assignment pursuant to Section 14.7. The terms and conditions for the Renewal
Term shall be the same terms and conditions as found in the Lease as amended,
except that the Base Rent shall be as follows:

$208,056.41 shall be due and payable on or before September 1, 2017 and on or
before the first day of each succeeding month of the Lease through August 31,
2018.

$216,378.66 shall be due and payable on or before September 1, 2018 and on or
before the first day of each succeeding month of the Lease through August 31,
2019.

4. EARLY TERMINATION. Tenant is hereby granted a one-time right to terminate the
Lease as of August 31, 2016 (“Early Termination Right”) which Tenant may
exercise by doing each of the following in a timely manner prior to December 1,
2015: 1) by providing Landlord with a minimum of nine ( 9 ) months prior written
notice and 2) by paying an early termination fee to Landlord in good funds in
the amount of Four Hundred Thousand Dollars ($400,000.00) (the “Early
Termination Fee”). If Tenant fails to give the required notice or pay the Early
Termination Fee in a timely manner, this Early Termination Right shall be void
and of no further effect and the term of the Lease shall expire on August 31,
2017, unless sooner terminated or extended pursuant to the terms of the Lease.

5. BROKERS. Each party hereby warrants to the other party that it has had no
dealing with any finder, broker or agent in connection with this Amendment other
than _Cresa Partners__. Tenant shall pay the broker(s) a commission in
connection with this Amendment pursuant to the terms and conditions of a
separate agreement. Each party hereby agrees that it shall indemnify, defend and
hold harmless the other party from and against any and all costs, expenses
(including attorney’s fees and costs of suit), and liabilities for commissions
or other compensation, charges or damages claimed by any other finder, broker or
agent based upon dealings with the indemnifying party with respect to this
Amendment.

6. CONFIRMATION OF LEASE. Tenant hereby represents and warrants to Landlord
that, as of the date hereof, (a) the Lease is in full force and effect and has
not been modified except pursuant to this Amendment; (b) Tenant has not assigned
its rights under the Lease, and Tenant



--------------------------------------------------------------------------------

is not currently subleasing any of the Premises; (c) Tenant has full power and
authority to enter into and perform its obligations hereunder, (d) Tenant is not
in default under the Lease, and to Tenant's actual knowledge, there are no
defaults on the part of Landlord existing under the Lease; (e) to Tenant's
actual knowledge, there exist no valid abatements, causes of action,
counterclaims, disputes, defenses, offsets, credits, deductions, or claims
against the enforcement of any of the terms and conditions of the Lease; and
(f) this Amendment has been duly authorized, executed and delivered by Tenant
and constitutes the legal, valid and binding obligation of Tenant. Landlord
hereby represents and warrants to Tenant that, as of the date hereof, (a) the
Lease is in full force and effect and has not been modified except pursuant to a
First Amendment of Lease and this Second Amendment of Lease; (b) Landlord has
not assigned its rights under the Lease except as expressly noted in the first
paragraph of this Second Amendment of Lease; (c) Landlord has full power and
authority to enter into and perform its obligations hereunder without the
consent of any other person, including without limitation any lender, but
excluding Ground Lease holder The Board of Trustees of the Leland Stanford
Junior University whose consent Landlord shall be responsible to obtain and
provide evidence of to Tenant (d) Landlord is not in default under the Lease,
and to Landlord's actual knowledge, there are no defaults on the part of Tenant
existing under the Lease; and (e) this Amendment has been duly authorized,
executed and delivered by Landlord and constitutes the legal, valid and binding
obligation of Landlord.

7. COUNTERPARTS. This Amendment may be signed in two or more counterparts. When
at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.

Except as herein modified and amended, the Lease dated June 2, 2004 as
previously amended shall remain in full force and effect. In the case of
conflict between the original Lease, the First Amendment of Lease and this
Second Amendment of Lease, the Second Amendment of Lease shall control.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment of
Lease as of the day and year first above written.

 

LANDLORD:

 

WHEATLEY FIELDS, LLC, a

California Limited Liability Company

   

TENANT:

 

JAZZ PHARMACEUTICALS, INC, a

Delaware Corporation

By:   /s/ J. Robert Wheatley     By:   /s/ Carol Gamble Name:   J. Robert
Wheatley     Name:   Carol Gamble Title:   Managing Member     Title:   Sr. Vice
President and General Counsel